Marian F. Penix, Judge, dissenting. I disagree with the majority’s conclusion the Commission lacked substantial evidence in finding a causal relationship exists between the Appellant’s misrepresentation and the claim-related injury. The Appellant may not have been aware his former back trouble stemmed from a congenital problem. He also may not even understand what a congenital problem is. However, the evidence in the record reflects the 1968 injury and the 1978 injury both occurred when the Appellant made the same kind of physical movement. The record reflects the Appellant continued to suffer backaches following the concealed 1968 back injury. The medical opinions of Drs. Sorrells and Lamey indicate the Appellant’s condition after the October, 1978 injury was related to the congenital spine disorder. There is substantial evidence in this record to support the Commission’s findings. A reasonable man would have to agree there is substantial evidence. Therefore, I respectfully dissent.